Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution on the merits of this application is reopened on claims 1-8 considered unpatentable for the reasons indicated in the following Office Action. 
Applicant is advised that the Notice of Allowance mailed 08/20/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the communications backpack of claim 1 further comprising multiple Long Term Evolution (LTE) bands.  This limitation is indefinite because it is unclear how a backpack multiple LTE bands.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 10,477,415) in view of LXN 500 LTE Ultraportable Backpack Overview (NPL #3 in the IDS of 8/10/2021) and further in view of Muesse (US 9,711,859).
Regarding claim 1, Mar discloses A communications backpack comprising (refer primarily to figs. 2, 4 and 5): a backpack (see fig. 2 and col. 2 line 5); a Radio Area Network (RAN) device (system 50 which includes module 52 which establishes a standalone cellular network using radio signals) in mechanical communication with the backpack (note: all of the components of the system are ‘in mechanical communication with the backpack’ as the components of the system are housed in portable enclosure 32 which is integrated with and/or attached to the backpack; see also col. 5 ll. 4-10 and ll. 18-25 and ll. 35-45); a mini-server (this reads on either 83 or 84 seen in fig. 5) in mechanical communication with the backpack and in electrical communication with the RAN device, wherein the communications backpack provides a coverage area of up to 3 kilometers (km) (col. 10 ll. 5-6 state “The range of the cellular network may be up to approximately 3 km for particular embodiments”).
Regarding the limitation “at least one hot swappable battery in mechanical communication with the backpack and in electrical communication with the RAN device and the mini-server”, Mar discloses that the system preferably has a battery power system so connected which includes two batteries so that the system can operate without interruption when the primary battery is removed (see col. 13 ll. 33-39), but Mar does not explicitly teach this arrangement to be “hot swappable” as claimed.  However, LXN discloses a communications backpack and clearly and explicitly discloses the backpack to rely on “2 hot swappable batteries” (see p. 4 of 5).  It would have been obvious to use “hot swappable” batteries as disclosed by LXN in conjunction with Mar’s system to enable a depleted battery to be replaced without interrupting or having to shut down the functions of the communication system.
Regarding the limitation “at least one antenna, wherein the at least one antenna is stored in a first position alongside the backpack and is movable to a second position where the antenna is coupled to the backpack and in electrical communication with the RAN device”, Mar discloses an antenna coupled to the backpack (the antenna is unlabeled in fig. 2) and in electrical communication with the RAN device (see also col. 6 ll. 51-55 and col. 13 ll. 43-55), but Mar does not disclose the antenna is stored in a first position alongside the backpack and is movable to a second position.
 However, Muesse shows in figs. 24 and 25 a communication antenna which is stored in a first position alongside the backpack (fig. 24) and is movable to a second position (fig. 25 shows the antenna 2310 in the second position).  It would have been obvious to use the antenna arrangement of Muesse in conjunction with Mar’s system in order to enable the functionality of stowing the antenna in a compact collapsed configuration attached to the backpack and deploying the antenna in an extended configuration to adjust its transmission and reception capabilities.  Muesse teaches advantages of the antenna in being ‘mountable, portable, easily transformable’ (e.g. col. 4 ll. 25-33) and also teaches that the collapsed low-profile state enables the antenna to remain on the soldier, but out of the way for maneuvering (abstract).
Regarding claim 2, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches at least one handset in communication with the RAN (See Mar et al,  column 12:lines 1-2).
Regarding claim 3, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the communication backpack further comprising multiple Radio Frequency (RF) outputs (See Mar et al, column 13: lines 48-50).
Regarding claim 4, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches wherein the RAN comprises any G technology (See Mar et al, column 7: lines 34-37).
Regarding claim 5, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the communications backpack further comprising multiple Long Term Evolution (LTE) bands (See Mar et al, column: 7, lines 35-36 and column 13: lines 48-50).
Regarding claim 8, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the communications backpack including a battery that is rechargeable and the battery being hot swappable (the battery is indicated as having a  7hr run time, suggesting it is rechargeable; See LXN p. 4 of 5).
Claims 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 10,477,415) in view of LXN 500 LTE Ultraportable Backpack Overview (NPL #3 in the IDS of 8/10/2021), in view of Muesse (US 9,711,859) and further in view of Grafagnino et al (US 2014/0323137).
Regarding claims 6 and 7, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the essential features of the claimed invention, as set forth above, except for the communications backpack having multiple backhaul, wherein the backhaul uses one or more of LTE, Ethernet, satellite and mesh. Grafagnino et al teach a mobile cellular network backhaul system, the system comprising multiple backhaul (See paragraph [0054]), wherein a backhaul uses satellite (See paragraphs [0023], [0084]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the backhaul teachings of Grafagnino et al into the combination Mar et al, the LXN 500 LTE overview and Muesse to realize a communication system having improved performance and reliability because that would help to increase the network coverage area (See paragraph [0025]).
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845